Citation Nr: 1331389	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-08 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to August 2, 2011, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to January 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Regional office (RO) in Boston, Massachusetts.

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the Virtual VA and VBMS system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

On August 27, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the authorized representative of record that the Veteran desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial rating for PTSD in excess of 30 percent prior to August 2, 2011, and in excess of 70 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  
38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received by the Board in August 2013, the authorized representative of record indicated that the Veteran wished to withdraw his appeal currently before the Board.  Given his clear intent to withdraw his appeal, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


